Citation Nr: 1451091	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  08-00 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of injury to the right eye.

2.  Entitlement to service connection for a left eye disability.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a lumbar spine disability, claimed as a low back disability.

5.  Entitlement to service connection for a pulmonary disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2009, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge. A copy of the hearing transcript is of record. 

In October 2009, and again in May 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development. 

The issue of entitlement to service connection for a  pulmonary disability, is addressed in the REMAND portion of the decision below and are again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a corneal scar of the right eye is the result of a foreign body injury in service.

2.  A preponderance of the evidence is against a finding that a left eye disability had its onset in service or is otherwise related to active duty. 

3.  A preponderance of the evidence is against a finding that hypertension had its onset in service or is otherwise related to active duty. 

4.  A preponderance of the evidence is against a finding that the Veteran's current lumbar spine disability had its onset in service or is otherwise related to active duty. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, Veteran's corneal scar of the right eye is related to a right eye injury in service. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014). 

2.  A left eye disability was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1131 , 5103, 5013A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

3.  Hypertension was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1131 , 5103, 5013A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  A lumbar spine disability was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1131 , 5103, 5013A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486 .

In a March 2006 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims. He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide. In a January 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge essentially outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims. Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014); he has not identified any prejudice in the conduct of the Board hearing.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) . The Veteran's service treatment records have been obtained. His VA and non-VA medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

In October 2009, and again in May 2011 the Board remanded the Veteran's case in order to afford him the opportunity to undergo VA examinations to determine the etiology of his claimed disorders.  VA examinations to address the claimed disorders were conducted in August 2011, with addendums issued in October 2011, October 2012 and November 2012 that corrected evidentiary deficiencies in the August 2011 examinations.  

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection	

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Certain chronic disabilities, to include arthritis and cardiovascular-renal disease, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, cardiovascular-renal disease which includes hypertension and arthritis are among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology. Id.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis-Eye Disorder

The Veteran claims entitlement to a bilateral disorder of the eyes that he argues is the result of having injured his right eye in service.  He has given lay testimony at his February 2009 hearing that ever since he injured his right eye by a foreign body injury while assisting on a welding job, he has noticed problems with his peripheral vision, as well as discomfort in his eyes.  He indicated at the hearing that he has problems with the non-injured left eye which he speculated was due to compensating for the right eye.  Additionally he reported in an undated lay statement that in conjunction with other symptoms he attributed to hypertension, such as dizziness, headaches, stiff neck and facial swelling, he also experienced blurry vision in the service.  

Service treatment records show normal eyes on the June 1983 enlistment examination with uncorrected vision in the right eye 20/25, corrected to 20/20, and uncorrected vision in the left eye of 20/20, correctable to the same.  He denied any problems with his eyes in the accompanying report of medical history.

Service treatment records document an injury to the right eye while assisting in a welding project, with symptoms reported a week and a half later in October 1985.  He had problems of the right eye being red, irritated and stained after sustaining "flash burns" and had pain while blinking.  The same month, a corneal  foreign body was removed from the right eye and he was diagnosed with the same.  No subsequent eye problems were noted in his service treatment records. No separation examination is of record.  

Thereafter eye issues are not shown by the medical records until 2006, when in March 2006 a general medical record indicated that an ophthalmology consult was being sought in response to his confirming having problems reading.  A September 2006 ophthalmology consult gave a history of past ocular history being unremarkable with the right eye 20/30+ and the left eye being 20/20-.  Following examination which was unremarkable, he was diagnosed with presbyopia, both eyes and prescribed reading glasses in addition to being advised to wear safety glasses for his occupation as an electrician.  Other treatment records dealt with other medical problems and do not address eye problems directly.

The report of an August 2011 VA examination for the eyes initially indicated that the claims file was not reviewed although subsequently the same examiner stated that the claims file was reviewed.  The examiner gave a diagnosis of corneal metallic foreign body with date of diagnosis of 1985.  Also diagnosed was presbyopia diagnosed in September 2006.  The history of his injury with a metallic foreign body was noted and current complaints of foreign body sensation were noted.  He described treating this with over the counter artificial tears.  He also complained of redness and tearing in both eyes.  His visual acuity was noted to be uncorrected for distance 20/40 or better in both eyes.  His near vision was 20/200 uncorrected in the right and 20/100 uncorrected in the left eye, with corrected distance vision of 20/40 or better in both eyes.  Slit lamp of both eyes was normal except that the right eye had a corneal scar of the inferior nasal approximately 0.5 millimeters round.  There was no visual field defect and no scarring or disfigurement due to any eye disability.  The examiner stated that it was as likely as not that the Veteran's claimed disability was due to or the result of a service connected disability.  However the examiner also gave a rationale that was unfavorable stating that the symptoms of foreign body sensation and tearing are common signs of dry eyes.  Symptoms of dry eyes included stinging, burning or scratching sensations.  Other symptoms included stringy mucus in or around the eyes, light sensitivity, excessive tearing and blurred vision.  The dry eyes could be due to an imbalance in the tear flow system of the eye and could be caused by situations that dry out the tear film system of the eye.  These could include exposure to dry air from air condition, heat or other environmental causes.  Other causes included natural aging process, certain medications such as antihistamines, diseases that affect the ability to make tears and lastly structural problems with dry eyelids that don't  allow for proper closing.  

In November 2012 a medical opinion was obtained to correct rationale found to be inadequate, due to a diagnosis found not adequate for rating purposes.  After reciting the factual background obtained from the records and August 2011 VA examination, the examiner gave an opinion that the claimed foreign body sensation in the right eye and redness and tearing in both eyes, diagnosed as dry eyes, were less likely than not incurred in or was caused by the in service injury of the imbedded foreign body in the right eye.  The rationale was that the Veteran had an imbedded foreign body of the right eye that was removed without sequelae on active duty.  As discussed by the examiner, dry eyes have many causes, including natural aging process, side effects of medication, and environmental causes.  A previous examination in 2006 by ophthalmology was noted to have revealed an age related diagnosis of presbyopia.   

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). There are no medical records refuting the Veteran's diagnoses of a corneal scar.

The Board notes that the August 2011 VA examiner made a finding of a corneal scar of the right eye that was approximately 0.5 millimeters in diameter.  This same examiner diagnosed foreign body of the eye noted to have taken place in 1985, with a history of removal of the same noted.  There is no evidence to suggest a post service eye injury occurred that could be responsible for causing the finding of this corneal scar.  Although the scar itself is not shown to result in visual loss, disfigurement or any other eye symptoms, including the complaints of foreign body sensation, the Board finds that the corneal scar was noted to be an observable abnormal finding on examination of the right eye in the August 2011 VA examination.  This finding is consistent with the history of the right eye injury and foreign body removal in 1985.  

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's residuals of a right eye injury  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails. 38 U.S.C.A. 5107 (b) ; Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for residuals of a right eye injury, limited strictly to manifestations of a corneal scar measuring approximately 0.5 millimeters in diameter, is warranted.  

While there are additional eye findings and complaints affecting the right eye, the findings from the VA examiner in the August 2011 VA examination and expounded upon further in the November 2012 addendum have concluded that there is no additional disability of the Veteran's right eye warranting service connection.  Nor are there any disabilities of the left eye shown to warrant service connection.  The findings of presbyopia of both eyes on the September 2006 VA ophthalmological consult record are determined to be solely age related according the August 2011 and November 2012 VA examiners.  Likewise these examiners determined that other conditions complained of by the Veteran, particularly the "foreign body sensation" and symptoms that include redness and tearing in both eyes, diagnosed as dry eyes, were less likely than not incurred in or was caused by the in service injury of the imbedded foreign body in the right eye.  Such opinions were based on sound rationale and there are no other medical opinions of record to contradict these findings.  Other than the age related presbyopia, no other visual deficits are shown to be present.  Although the Veteran has reported problems with his peripheral vision in his February 2009 hearing, none of the objective testing done on ophthalmological consult or VA examination is noted to show any visual field defect.  

The Veteran is competent to testify about what he experiences regarding his eyes.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that eye trauma may lead to chronic disability is commonly known and, therefore, the Veteran's testimony that his current eye disability is related to his in-service eye trauma has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2011 and 2012 VA examination and opinion more probative than the Veteran's claim that disability other than the corneal scarring on the right eye resulted from any incident in service.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  

In conclusion service connection for a corneal scar of the right eye is warranted as a residual of his foreign body injury of his right eye; service connection for any other disorder of the eyes is not warranted.

Analysis-Hypertension

The Veteran alleges entitlement to service connection for hypertension.  He has alleged that during his February 2009 hearing that he had documented episodes of elevated blood pressure in service, but confirmed that he had no treatment nor was he advised to monitor his blood pressure in service.  He testified that he was told some of his physical problems were due to tension in service.  He indicated that he started seeking treatment at the VA for hypertension around 2000.  

The Veteran is currently diagnosed with hypertension.  For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note 1 (2014).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104.

On review of the record, there is no evidence of any chronic symptoms, treatment, and/ or diagnoses related to hypertension during service.  Service treatment records include a June 1983 enlistment examination that reported the Veteran's sitting blood pressure as 120/70.  The records do show a number of times his blood pressure was elevated, and the Veteran is noted to have outlined those episodes in an undated statement.  These include a record dated in May 6, 1985 with a reading of 120/82, October 28, 1985 which is poorly worded and appears to read either 140/70 or 140/90, January 29, 1987 with a reading of 150/70 and February 8, 1987 with a reading of 120/90.  Hypertension was not diagnosed in service.  No separation examination is of record.  

Thereafter there is no evidence of hypertension shown until years after service, with a December 2000 record however showing a diagnosis of hypertension since the mid 1980's, with placement on medication for it since 1995.  This record also gave a history of being followed by private medical doctors for multiple medical problems.  His blood pressure reading at that time was 152/98 and personal readings taken at work were said to run in the 130's/80's.  Subsequent VA records from 2006 through 2009 documented ongoing treatment for hypertension, treated with continuous medication.  An October 2007 letter from a private doctor confirmed treating the Veteran for essential hypertension since February 2003.  

In August 2011 the Veteran underwent VA examination which did not include review of the claims file.  A history from the Veteran was obtained where he alleged having been diagnosed and treated with hypertension since the mid to late 1980's.  The elevated blood pressure readings since 1985 in the service treatment records were reviewed.  The course since onset was noted to be stable with current treatment consisting of medications.  Following examination which included a blood pressure reading of 152/96 he was diagnosed with hypertension.  No etiology opinion was given however and an addendum was obtained.  

The October 2012 addendum included review of the claims file and pertinent records, including the August 2011 VA examination were recited.  The examiner noted that the Veteran's cumulative vitals reviewed from December 2000 to December 2008 included elevated readings.  The examiner gave an opinion based on review of the claims file including service treatment records, the August 2011 VA examination and limited review of medical literature (included in the claims file), that the Veteran's hypertension was less likely than not caused by in-service injury, event or illness.  The examiner noted that the active duty records contain numerous elevated blood pressure reading but no evidence of pre-hypertension or hypertension.  The sporadic elevated blood pressure readings on active duty were noted to include complaints of pain in the form of headaches or low back pain.  The exception was the elevated blood pressure reading for eye problems in October 1985, but subsequent readings were normal.  A reasonable provider would not diagnose hypertension from the active duty records.  The earliest documentation of the Veteran's hypertension was from 2000.

The Board adopts the findings from the October 2012 opinion that the Veteran's current hypertension neither began in service nor is not otherwise related to service.  The opinion was based on sound rationale and there are no other medical opinions of record to directly contradict these findings.  

Although the VA records dating back to 2000 are said to give a date of onset of hypertension dating back to the mid 1980's, this was clearly based on the history provided by the Veteran; there are not medical records showing a diagnosis of hypertension dating back to the mid 1980's.  A bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional, as in this case.  See LaShore v. Brown, 8 Vet. App. 406 (1995).  Again the Veteran is not shown to be competent to provide a diagnosis of hypertension.  See Jandreau, supra.  

The Board also considered the claim based on continuity of symptomatology because hypertension is considered a chronic disease pursuant to 38 C.F.R. § 3.309(a).  However, hypertension is not readily observable through symptoms alone and even medical professionals require the use of a blood pressure monitor to diagnose and trace the severity of the disease.  A diagnosis of hypertension is not objectively shown in the record until nearly 20 years after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  The Veteran has not convincingly identified continuous hypertensive symptomatology since service.  Thus, the medical records are more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of symptomatology of hypertension since service.  Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted. 

The Veteran's lay statements (to include those transcribed into medical history) are the only evidence of record which is favorable to his claim.  The circumstances do not establish that the Veteran is competent to assign a medical diagnosis of hypertension or to address etiology of hypertension. 

Therefore, the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b) (2014). Service connection for hypertension will therefore be denied. 


Analysis-Lumbar Spine Disorder

The Veteran contends that service connection is warranted for a back disorder.  In his February 2009 hearing testimony, he has alleged that he performed heavy work in the service, carrying cable and started having back problems doing work in service as an electrician.  He indicated that he treated for back problems after service in 1989 but the treating doctors were no longer available.  

Service treatment records reveal that the Veteran's spine was normal on enlistment examination in June 1983, and he gave no history of recurrent back pain or other chronic orthopedic problems in the accompanying report of medical history.  In May 1985 he complained of low back pain since doing flooring work, with the pain much better.  He denied trauma or of any changes in bowel or urinary habits.  Examination revealed the spine to have no deformity or dislocation.  There was slight tenderness to the paraspinal muscles from T-12 to H-2.  There was no spasm.  He had good range of motion without distress and deep tendon reflexes were 2+ in the bilateral lower extremities.  He was assessed with mild musculoskeletal low back pain and prescribed moist heat and Motrin.  There is no evidence of recurrence of back pain throughout the rest of the service treatment records.  No separation examination is of record.  

Thereafter there is no evidence of a back disorder shown until 2000 when the Veteran was seen in December 2000 for complaints than included back pain in the mid thoracic region for 2 years.  He was noted to be seen by an outside doctor.  The rest of the examination dealt with other medical problems.  Thereafter the records from 2006 to 2009 are noted to reference a history that included low back pain noted in a May 2006 record, and in subsequent records.  Chronic low back pain is reported in records in 2007.  A May 2007 nursing note recorded a history of low back pain for 16 years and indicated that he denied having arthritis and DJD.  

The report of an August 2011 VA examination of the back revealed the Veteran to state onset of a low back problems in 1985 in the service with spontaneous onset of back pain.  There was no history of injuries and no diagnosis although the pain lasted 2-3 weeks.  He stated that ever since the service he was treated for repeated episodes of back pain.  The examiner found one note showing a diagnosis of mild musculoskeletal low back pain, with no other pertinent records.  The Veteran was noted to treat with over the counter medication and was able to walk 500 feet without pain and an extra 100 feet with pain.  He denied any post service back trauma.  Examination was negative for spinal deformity or spasm.  He was able to tandem walk, squat and arise without weakness.  His range of motion was 0-60 degrees with pain at the end.  The remainder of the ranges of motion were all from 0-30 degrees without pain.  There was no affect from repetitive motion. He had normal tests of his deep tendon reflexes and other neurological testing.  He had normal sensation and no weakness of his lower extremities.  The diagnosis was lumbosacral strain.  The examiner opined that the Veteran's diagnosed disability was less likely as not related to service.  The rationale was based on the examiner's clinical experiences.  The Veteran's complaints were not reasonably sequential from each other and the lapse of time between the in-service disability and the present disability.  The examiner noted that review of the evidence showed no documented treatment for his present condition.  The examiner did not clearly indicate whether the claims file was reviewed.  

Thereafter an October 2011 medical opinion, which followed review of the claims file, CAPRI and medical records, noted the diagnosis of acute lower back pain shown in service after "doing the floors" with no trauma, normal gait and no loss of motion, muscle spasm or deformity.  He was noted to have made a full recovery in service after being treated with Motrin and heat.  The post service history was noted to include a historical reference to low back pain in 2006 but no examination or treatment appeared warranted.  The examiner went on to state that the Veteran's claimed lower back disability was less likely than not caused by service.  First there was insufficient active duty clinical documentation to substantiate his claimed disability of lower back pain.  The May 1985 medical note provided comprehensive evaluation of an acute low back strain due to repeated motion washing floors.  This was a single event that resolved with conservative treatment.  There was also very limited clinical evidence to substantiate a diagnosis of chronic back pain since separation as the post service records did not support a chronic low back strain.  There was no record of treatment, radiology or physical therapy for this disability.  Finally the August 2011 VA examination noted normal lower back muscle strength and gait.  There was a mild decrease in range of motion on extension, rotation and flexion but these movements were without pain or discomfort.  He had no history of trauma or flare-ups.  He had no point tenderness of muscles or ligaments on exam.  There were also no vascular or neurological abnormalities noted on examination.  Therefore the clinical record was said to support a diagnosis of minimal lower back symptomatology.  Those minimal changes are consistent with the normal aging process.  This examiner was in full agreement with the August 2011 VA examiner's unfavorable opinion that the current loss of back function was consistent with aging rather than due to his time in service. 

The Board adopts the opinions from the August 2011 VA examination and October 2011 medical opinion in finding that the Veteran's in service back problems were acute and transitory and resolved without residuals, with the current lumbar spine disorder having neither begun in service, nor is otherwise related to service.  Such opinions were based on sound rationale and there are no other medical opinions of record to directly contradict these findings.  

The Board also considered the claim based on continuity of symptomatology because arthritis is considered a chronic disease pursuant to 38 C.F.R. § 3.309(a).  As indicated however, a diagnosis of arthritis of the spine is not objectively shown in the records; in fact the same May 2007 nursing note which gives a 16 year history of back pain also is noted to include a finding of no arthritis or DJD of the back diagnosed.  Elsewhere the records are silent for a back disorder manifested by arthritis diagnosed, including within a year of service.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan, supra.  The Veteran's claims of continuity of symptomatology date from 2006 onwards, after filing a claim for compensation.  When seen in service, he responded well to treatment and there were no follow-up complaints of back problems.  When seen in 2002 for back problems, he pointed to a date of onset two years earlier and did not refer to any back problems existing since service.  The Board does not find consistent, convincing evidence of continuity of symptomatology since service. 

The Veteran's lay statements (to include those transcribed into medical history) are the only evidence of record which is favorable to his claim.  The circumstances do not establish that the Veteran is competent to assign a medical diagnosis of his claimed back disorder or to address etiology of his back disorder. 

Therefore, the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b) (2014).  Service connection for a back disorder will therefore be denied. 


ORDER

Service connection is granted for a corneal scar of the right eye.

Service connection for a left eye disorder is denied.  

Service connection for hypertension is denied.

Service connection for a back disorder is denied.


REMAND

The Board's review of the claims file reveals that further action on the remaining claim on appeal is warranted.  Unfortunately the examinations that had been undertaken pursuant to the Board's remand directives of October 2009, and May 2011 have not resolved the question of whether there is a pulmonary disability related to service, and in fact have only raised further questions.  Of note the August 2011 VA pulmonary examination which had been done without review of the claims file, nevertheless reviewed some records, including positive tuberculosis skin test (PPD) findings and abnormal chest X-ray from 2007 showing calcified granulomas, but did not apparently review the service treatment records, and also found no objective evidence of disability despite a mild restrictive ventilator defect on pulmonary function testing (PFT).  The October 2012 medical opinion did note a positive PPD test in service in May 1984 treated with INH therapy for 3 months, but failed to address the post service findings of positive PPD noted in the records from 2007 (beginning in February 2007 with subsequent records in June 2007 noting the Veteran to be receiving INH therapy and also noting he had a cough).  The October 2012 medical opinion noted that the Veteran had "non acute changes of old granulomatous disease" shown on chest X-ray and mild to moderate restrictive changes.  

A positive PPD test is not the same thing as a medical diagnosis of active tuberculosis; nor is it by itself considered a disability that can be service-connected.  Rather, a PPD test result is considered to be a laboratory finding used in exploring a possible diagnosis of tuberculosis; purified protein derivative examination is used to test for exposure to Mycobacterium tuberculosis. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  However the October 2012 medical opinion did not fully address whether there is a link between the "old granulomatous disease" and restrictive changes in the lungs with the positive PPD findings both in service and post service in 2007.  

Another VA examination is necessary to consider all of the Veteran's physical findings, medical history and examination reports to ascertain whether the Veteran has pulmonary disability, including active tuberculosis or its residuals, and if so, whether it is related to the positive PPD findings treated in service.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for VA pulmonary examination by a physician to determine whether the Veteran has pulmonary disease or its residuals that is related to the Veteran's military service, in particular the positive PPD testing in service.  The claims file (which is in an electronic format) must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include PFT's, chest X-rays or CT scans.  Following review of the evidence and examination the examiner is specifically requested to offer an opinion as to the following:  

For each pulmonary disease or its residuals found, did such disorder have its onset during active duty, or is such disability otherwise related to the Veteran's military service, to include exposure to tuberculosis?  In this regard, the examiner must comment on the Veteran's service and post-service medical treatment records showing treatment for positive PPD in service in May 1984 and again after service in 2007, the post service X-rays showing lung granulomas, the findings of granulomatous disease restrictive changes on PFT as described in the October 2012 medical opinion.  

If the examiner finds that a diagnosis of tuberculosis is shown by the evidence to have begun in service, the examiner should address whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the tuberculosis has, at any time, been active or primary, and whether it currently is active or inactive.  In entering an opinion, please also discuss whether it would be possible to have a positive PPD test without having had active tuberculosis, or whether a positive PPD test treated with INH therapy would have to indicate active tuberculosis.  If a diagnosis of active or inactive tuberculosis is made, and determined to have begun in, or otherwise be related to service, the examiner should provide a discussion of any and all present symptoms caused by the Veteran's tuberculosis.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology. The rationale for any opinion offered should be provided. If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.  

2.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the claim may be granted.  If not, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


